Citation Nr: 0316370	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  95-33 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1969 to 
August 1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.

The veteran's claims were previously before the Board in May 
1997 and December 2000.  On both occasions, the veteran's 
claims were remanded for further development and 
adjudication.  The matter is now ready for appellate 
disposition.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  There is no evidence of aggravation of a pre-existing low 
back disorder or left knee disorder during the veteran's 
period of active duty service.

3.  Expert medical opinion has not attributed any low back or 
left knee disorder to active service. 


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service, nor may it be presumed to have so incurred. 
38 U.S.C.A. §§ 1110, 1111, 1112, 1153, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 
(2002). 

2.  A left knee disorder was not incurred in or aggravated by 
service, nor may it be presumed to have so incurred. 
38 U.S.C.A. §§ 1110, 1111, 1112, 1153, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decision on 
appeal, as well as the statement of the case (SOC) and 
multiple supplemental statements of the case (SSOCs), 
together have adequately informed the veteran of the types of 
evidence needed to substantiate his claims.  In December 
2000, the Board remanded the issues on appeal for further 
development and adjudication in accordance with the VCAA.  
Pursuant to Board remand, a letter was sent to the veteran in 
May 2001, which requested a copy of the veteran's August 1976 
Separation Examination.  The veteran did not respond.  
Furthermore, in February 2003, the RO sent a letter to the 
veteran explaining the VCAA and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, etc., but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  The letter also told him exactly 
what evidence was needed to substantiate a claim for service 
connection and informed him what evidence VA had already 
obtained at that time.  The veteran was asked to identify all 
VA and private health care providers who had records 
pertinent to his claims and to complete releases for each 
such provider.  The veteran did not respond.  Therefore, the 
Board finds that the Department's duty to notify has been 
fully satisfied.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002). 

The Board notes that the VCAA notification letter sent to the 
veteran in February 2003 essentially complied with the recent 
holding of Disabled American Veterans v. Principi, 327 F.3d 
1339 (Fed. Cir. 2003).  That case held that 38 
C.F.R. § 19.9(a)(2)(ii) is invalid to the extent it provides 
a claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the RO and not the Board 
sent the VCAA notification letter to the veteran.  The RO's 
duty to notify, pursuant to 38 C.F.R. § 3.159(b), was not 
invalidated by the recent Federal Circuit decision.  
Moreover, even though the letter did request a response 
within 30 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  The 
veteran has not responded to requests for additional evidence 
since the last development letter in May 2001.  It is clear 
that the veteran has nothing further to submit.  Moreover, 
the United States Court of Appeals for Veterans Claims has 
held that the duty to assist is by no means a one-way street, 
and a veteran's obligation to provide certain facts, in this 
case by providing additional evidence and/or notifying VA of 
additional evidence to be obtained, is not an impossible or 
onerous task. See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

With respect to VA's duty to assist the veteran, the veteran 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claims.  
The RO has obtained all VA and private evidence identified by 
the veteran.  In other words, there is no basis for 
speculating that evidence exists that VA has not obtained.  
The Board notes that numerous attempts have been made to 
obtain additional service medical records from the National 
Personnel Records Center (NPRC).  Any additional attempts to 
secure the aforementioned records would be futile. 
38 U.S.C.A. § 5103A(b)(3).

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The 
veteran was provided VA examinations in 1995 and 1998.  The 
Reports of Examination are contained in the claims folder.  
In conjunction with the other evidence of record, they are 
adequate to make a decision in the case at bar.
  
The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

Laws and regulations

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

A preexisting injury or disease will be considered to have 
been aggravated by service, where there is an increase in 
disability during such service. See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  The veteran will be considered to have 
been in sound condition when examined except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
See 38 C.F.R. § 3.304(b).  Only such conditions as are 
recorded in examination reports are to be considered as 
noted. Id.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. See 38 C.F.R. § 3.306(b).

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

Analysis

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
these claims.  In addition, as the veteran has clearly argued 
that his pre-existing back and knee disabilities were 
aggravated by his period of active duty service, the Board 
shall render a determination in this context. 

I. Entitlement to service connection for a low back disorder.

After a careful review of all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
service medical records; his contentions; the veteran's 
testimony before the RO in December 1995; VA treatment 
records dated between 1989 to 1998; VA examination reports 
dated in 1995 and 1998; and private medical records from Dr. 
J. L. dated in 1968 and St. Mary's Hospital dated in 1962, 
the Board finds the veteran's claim of entitlement to service 
connection for a low back disorder is not warranted.  

In this regard, a copy of the veteran's May 1969 pre-
induction Report of Medical History reveals the veteran 
reported back trouble.  The veteran also indicated that he 
sustained a back injury in 1968.  Private medical records 
dated in June 1968, note the veteran injured himself while 
unloading a 50-pound bag of salt from a truck.  The veteran 
suffered a sacroiliac sprain on the left side.  Severe left 
scoliosis of the lumbar spine and a 22 mm. leg deficiency 
were also noted on the left side.  The examiner opined that 
due to a pre-existing spinal curvature, which was felt to be 
due to a previous injury to the left leg and shortness of 
that leg, the spine was a mass of lateral curvatures in the 
body's attempt to compensate for shortness of the left leg.  
The examiner further concluded that the back injury sustained 
"upset the delicate balance of the spine and pelvis, thereby 
causing [the] symptoms presented."

Service medical records contained in the claims folder 
contain complaints of low back pain in May 1970.  The 
examiner noted the veteran had a history of back strain three 
years prior.  X-rays of the lumbar spine were negative.  A 
Report of Medical Examination dated in June 1970 was devoid 
of findings with respect to the veteran's back.  An entry 
dated in March 1971 simply notes back pain and in January 
1973, the veteran was diagnosed with low back strain after he 
fell through a floor.  There were no further complaints 
regarding the veteran's back.  A November 1976 Report of 
Medical History, noted the veteran had back pain while 
sleeping. No diagnoses were made.

Upon VA examination in May 1995, the veteran's June 1968 back 
injury was noted.  The veteran complained of back pain and 
muscle spasms with the weather changes.  It was also noted 
the veteran had thoracolumbar scoliosis and an exaggerated 
lumbar lordosis, for which he was given an inch lift in his 
left shoe.  Physical examination revealed a pelvic tilt and a 
shorter left leg.  The veteran was diagnosed with 
degenerative joint disease of the lumbosacral spine with 
thoracolumbar scoliosis, a pelvic tilt, and leg length 
discrepancy.

The veteran presented testimony before the RO in December 
1995.  He testified to the following: his low back disorder 
existed prior to service; he had some problems with his back 
in service; and he sustained a compressed disc in his back 
after a 1991 accident.  VA outpatient treatment records dated 
between 1994 and 1998, note the veteran was in a 1991 motor 
vehicle accident in which he injured his back.  They also 
contain complaints of chronic low back pain and x-ray 
evidence of degenerative changes of the lumbar spine, as well 
as scoliosis and osteopenia.

Upon VA examination in May 1998, the veteran reported a 1968 
back injury.  It was also noted the veteran sustained a 
fracture in the area of his left knee at the age of thirteen.  
The veteran informed the examiner that he was only recently 
made aware of his left leg length discrepancy.  The veteran 
indicated that he had no problems with the shortening of his 
left leg in service.  The examiner noted the veteran's 
current low back symptoms were seemingly attributed to the 
veteran's 1991 vehicular accident.  Physical examination 
revealed a 3-cm. leg length discrepancy on the left.  The 
veteran was diagnosed with degenerative disc disease of the 
lumbar spine.  

In a June 1998 addendum, the examiner opined that after a 
review of the claims folder, the veteran's leg length 
discrepancy was secondary to the fracture of the distal 
femoral epiphysis, which occurred in the veteran's childhood.  
The examiner stated there were no additional limits on 
functional abilities during any flare-ups or increased pain.  
The leg length discrepancy was found not to be related to 
service activities nor increased in severity during service.  
The examiner opined that low back pain was related to 
degenerative disc disease, which was not related to service 
activities.  In addition, the examiner opined that 
degenerative disc disease of the lumbar spine was 
"unmistakably due to a natural process and not related to 
military service."

While the medical evidence of record shows complaints of low 
back pain in service, there is simply no evidence of an 
increase in disability during service.  Aggravation of the 
pre-existing low back disorder may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. See 38 C.F.R. § 3.306(b).  
Furthermore, it is clear from the evidence outlined above 
that the veteran's low back symptoms are a result of a spinal 
curvature due to the body's attempt to compensate for 
shortness of the left leg, a 1991 motor vehicle accident, and 
degenerative disc disease felt to be due to a natural 
process.  

Moreover, while there is evidence of degenerative disc 
disease of the lumbar spine, presumptive service connection 
cannot be granted as it must have manifested to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In the instant case, the first x-ray 
evidence of degenerative changes was in 1994, some 18 years 
after the veteran's separation from service, and thus, 
outside the one-year presumptive period.  For this and the 
reasons listed above, as the preponderance of the evidence is 
against the veteran's claim, it must be denied.

II. Entitlement to service connection for a left knee 
disorder.

After a careful review of all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
service medical records; his contentions; the veteran's 
testimony before the RO in December 1995; VA treatment 
records dated between 1989 to 1998; VA examination reports 
dated in 1995 and 1998; and private medical records from Dr. 
J. L. dated in 1968 and St. Mary's Hospital dated in 1962; 
the Board finds the veteran's claim of entitlement to service 
connection for a left knee disorder is not warranted.  

In this regard, a copy of the veteran's May 1969 pre-
induction Report of Medical History reveals the veteran 
reported swollen and painful joints, a trick or locked knee, 
and a knee fracture.  Private medical records from St. Mary's 
Hospital dated in 1962, show the veteran reported an injury 
to his left knee while playing football.  X-rays of the left 
knee revealed an epiphyseal separation of the distal 
epiphysis of the femur with a 3 mm. lateral and posterior 
displacement of the distal epiphysis with associated 
metaphyseal fractures at the angles posterior and laterally.  
There was also some suggestion of a fracture line extending 
through the medial portion of the lateral condyle and 
extending to the articular surface distally.  A plaster cast 
was applied.  During the course of his hospital stay, the 
veteran had some pain in the knee area, but at the time of 
discharge he was comfortable.  

Service medical records show some complaints of left knee 
pain in December 1969 after the veteran fell on his side.  
Physical examination of the left knee was essentially 
negative.  In January 1970, it was noted the veteran's left 
knee was swollen.  A June 1970 Report of Medical History 
notes the fracture at age 13.  The corresponding Report of 
Medical Examination was devoid of findings with respect to 
the left knee.  No other additional complaints regarding the 
left knee were made during service.  A November 1976 Report 
of Medical History, notes left knee pain. No diagnoses were 
made.

Upon VA examination in May 1995, the veteran reported that he 
hurt his knee in 1962.  Physical examination revealed slight 
valgus of the knee and that the lower femur deviated 
medially.  The veteran was diagnosed with a history of 
fracture of the left femoral epiphysis with mild anterior 
laxity of the left knee.

The veteran presented testimony before the RO in December 
1995.  He testified to the following: that his left knee 
disorder existed prior to service; he had problems marching 
in service; he slipped on ice while in service; he had no 
major problems with his left knee in service; and he had no 
treatment within the first year of discharge from service.  
VA outpatient treatment records dated between 1989 and 1998, 
show complaints of left knee pain in 1994.  The veteran's 
left leg length discrepancy was repeatedly noted.

Upon VA examination in May 1998, the veteran reported 
sustaining a fracture to the distal femoral epiphysis at the 
age of thirteen.  The veteran indicated that he was not aware 
of any problems or residual effects following that injury.  
The veteran stated he had some left knee pain while marching 
on ice during service, but that he had no significant 
problems with his left knee in the Navy.  Physical 
examination of the left knee revealed normal health status 
and no obvious pain.  A 3 cm. left leg length discrepancy was 
found.  There were no limps. Slight patellofemoral crepitus 
of the left knee was noted.  There was no joint effusion or 
joint line tenderness.  The veteran was diagnosed with a 3 
cm. left leg length discrepancy.

In a June 1998 addendum, the examiner noted that x-rays of 
the left knee showed that the contour of the left distal 
femur femoral condyles was normal and no abnormality of 
femoral tibial joint space was seen.  The examiner opined 
after a review of the claims folder, the veteran's leg length 
discrepancy was secondary to the fracture of the distal 
femoral epiphysis, which occurred in the veteran's childhood.  
The examiner stated there were no additional limits on 
functional abilities during any flare-ups or increased pain.  
The leg length discrepancy was found neither to be related to 
service activities nor to have increased in severity during 
service.  

While the medical evidence of record shows complaints of knee 
pain and swelling in service, there is simply no evidence of 
an increase in disability during service.  Aggravation of the 
pre-existing left knee disorder may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. See 38 C.F.R. § 3.306(b).  

With respect to both issues on appeal, the dispositive 
consideration is that expert medical opinion has failed to 
find any link between any low back and left knee disability 
and military service.  Even on the assumption that no chronic 
knee or back disorder preexisted service, the relevant 
symptomatology reported during service did not reflect 
chronic disability according to the May and June 1998 
examiner's opinions. 




ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a left knee disorder is 
denied.


		
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

